UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 16, 2014 TWINLAB CONSOLIDATED HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 000-55181 46-3951742 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 632 Broadway, New York, New York 10012 (Address of Principal Executive Offices, including zip code) (Registrant’s telephone number, including area code) (Former name, former address, if changed since last report) Mirror Me, Inc. 1455 Kettner Blvd., #305 San Diego, CA 92101 (562) 618-1310 Fax (619) 704-0556 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 EXPLANATORY NOTE Twinlab Consolidated Holdings, Inc., a Nevada corporation formerly known as Mirror Me, Inc., is providing the disclosure contained in this Current Report on Form 8-K in connection with the closing of the Merger (as defined in Item 2.01 of this Current Report on Form 8-K) on September 16, 2014, under the following items of Form 8-K: Item 1.01, Item 2.01, Item 3.02, Item 5.01, Item 5.02, Item 5.06, and Item 9.01.A table of contents of this Current Report on Form 8-K is as follows: Page No. Forward-Looking Statements 3 Item 1.01 Entry into a Material Definitive Agreement 6 Item 2.01 Completion of Acquisition or Disposition of Assets 6 Business 8 Risk Factors 25 Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Security Ownership of Certain Beneficial Owners and Management 46 Management 48 Executive Compensation 50 Certain Relationships and Related Transactions, and Director Independence 55 Market Price of and Dividends on Registrant’s Common Equity and Related Stockholder Matters 56 Recent Sales of Unregistered Securities 56 Description of Securities 57 Indemnification of Directors and Officers 58 Financial Statements 58 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 58 Item 3.02 Unregistered Sales of Equity Securities 59 Item 5.01 Changes in Control of Registrant 59 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers 60 Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year 60 Item 5.06 Change in Shell Company Status 61 Item 9.01 Financial Statements and Exhibits References throughout this Current Report on Form 8-K to “we,” “our,” “us,” “the Company,” “TCH,” and similar terms refer to Twinlab Consolidated Holdings, Inc., unless otherwise expressly stated or the context otherwise requires. This Current Report contains summaries of the material terms of the agreements executed in connection with the transactions described herein. The summaries of these agreements are subject to, and qualified in their entirety by, reference to those agreements, all of which are incorporated herein by reference. On August 28, 2014, the Company effectuated a 50 to 1 forward split of its $0.001 par value common stock, with a record date of September 9, 2014. Unless the context indicates or otherwise requires, all shares and per share amounts in this Form 8-K have been adjusted to reflect the forward split. 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Statements in this Current Report on Form 8-K that are not descriptions of historical facts are forward-looking statements that are based on management’s current expectations and assumptions and are subject to risks and uncertainties. If such risks or uncertainties materialize or such assumptions prove incorrect, our business, operating results, financial condition and stock price could be materially negatively affected.In some cases, you can identify forward-looking statements by terminology including “anticipates,” “believes,” “can,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “should,” “will,” “would” or the negative of these terms or other comparable terminology. Factors that could cause actual results to differ materially from those currently anticipated include those set forth in the section titled “Risk Factors” including, without limitation, risks relating to: · our need for substantial additional funds in order to continue our operations, and the uncertainty of whether we will be able to obtain the funding we need; · our ability to retain or hire key management personnel; · our ability to protect our intellectual property rights that are valuable to our business, including patent, trademark and other intellectual property rights; · dependence on third-party manufacturers, suppliers, distributors and other potential commercial partners; · the size and growth of the potential markets for our products, and the rate and degree of market acceptance of any of our products; · competition in our industry; · regulatory developments in the United States and foreign countries; · consumer perception of our products due to adverse scientific research or findings, regulatory investigations, litigation, national media attention and other publicity regarding nutritional supplements; · potential slow or negative growth in the vitamin, mineral and supplement market; · increases in the cost of borrowings or unavailability of additional debt or equity capital, or both; · volatile condition in the capital, credit and commodities markets and in the overall economy; · dependency on retail stores for sales; · the loss of significant customers; 3 · compliance with new and existing federal, state, local or foreign legislation or regulation, or adverse determination by regulators anywhere in the world (including the banning of products) and, in particular, Food and Drug Administration Good Manufacturing Practices (“GMP”), Dietary Supplement Health and Education Act of 1994 (“DSHEA”), Food Safety Modernization Act (“FSMA”), California’s Safe Drinking Water and Toxic Enforcement Act of 1986 (“Proposition 65),” in the United States, the Natural Health Products Regulations in Canada, the Food Supplements Directive and Traditional Herbal Medicinal Products Directive (the “Herbal Products Directive”) in Europe and greater enforcement by any such federal, state, local or foreign governmental entities; · material product liability claims and product recalls; · our inability to obtain or renew insurance, or to manage insurance costs; · international market exposure and compliance with anti-corruption laws in the U.S. and foreign jurisdiction; · difficulty entering new international markets; · legal proceedings initiated by regulators in the U.S. or abroad; · unavailability of, or our inability to consummate, advantageous acquisitions in the future, or our inability to integrate acquisitions into the mainstream of our business. · difficulty entering new international markets; · loss of executive officers or other key personnel; · loss of certain third-party suppliers; · the availability and pricing of raw materials; · disruptions in manufacturing operations that produce nutritional supplements and loss of manufacturing certifications; · Increased competition and failure to compete effectively; · our inability to respond to changing consumer preferences; · interruption of business or negative impact on sales and earnings due to acts of God, acts of war, sabotage, terrorism, bio-terrorism, civil unrest or disruption of delivery service; · work stoppages at our facilities; · increased raw material, utility and fuel costs; 4 · fluctuations in foreign currencies, including, in particular, the Euro, the Canadian dollar and the Chinese Yuan; · interruptions in information processing systems and management information technology, including system interruptions and security breaches; · failure to maintain and/or upgrade our information technology systems; · our exposure to, and the expense of defending and resolving, product liability claims, intellectual property claims and other litigation; · failure to maintain effective controls over financial reporting; · other factors disclosed in this Report; and · other factors beyond our control. We operate in a very competitive and rapidly-changing environment and new risks emerge from time to time.As a result, it is not possible for our management to predict all risks, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements we may make.In light of these risks, uncertainties and assumptions, the forward-looking events and circumstances discussed in this report may not occur and actual results could differ materially and adversely from those anticipated or implied in the forward-looking statements.You should not rely upon forward-looking statements as predictions of future events.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee that the future results, levels of activity, performance or events and circumstances reflected in the forward-looking statements will be achieved or occur.Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of the forward-looking statements.The forward-looking statements included in this report speak only as of the date hereof, and except as required by law, we undertake no obligation to update publicly any forward-looking statements for any reason after the date of this report to conform these statements to actual results or to changes in our expectations. 5 Item 1.01 Entry into a Material Definitive Agreement. On September 4, 2014, Twinlab Consolidated Holdings, Inc., a Nevada corporation formerly known as Mirror Me, Inc. (the “Company”), entered into an Agreement and Plan of Merger and entered into a First Amendment to Agreement and Plan of Merger on September 16, 2014 (as amended, the “Merger Agreement”), by and among the Company, TCC MERGER CO (“Sub Co”), a Delaware corporation and wholly-owned subsidiary of the Company, and Twinlab Consolidation Corporation (“TCC”), a Delaware corporation, whereby TCC became a wholly-owned subsidiary of the Company.The Merger Agreement provides for the merger of Sub Co with and into TCC (the “Merger”), with TCC surviving the Merger as a wholly-owned subsidiary of the Company. The Merger closed on September 16, 2014. See Item 2.01 below for further description of the Merger. Item 2.01 Completion of Acquisition or Disposition of Assets. On September 16, 2014, the Company completed the Merger, pursuant to the Merger Agreement, by and among the Company, Sub Co and TCC, whereby TCC became a wholly-owned subsidiary of the Company. Pursuant to the terms of the Merger, the Company issued 199,995,000 shares of restricted common stock in exchange for 100% of TCC’s issued and outstanding common and preferred stock. Total issued and outstanding common stock of the Company, after giving effect to the Merger, is 220,000,000 shares. As a result of the closing of the Merger, the Company has become a holding company and its main focus has been redirected to the operations of TCC. The Company now owns, through the acquired companies, all of the assets, liabilities and operations of TCC and its subsidiaries, which manufacture and market high-quality, science-based nutritional supplements.The Company, subject to its ability to access the requisite capital, intends to pursue a business strategy that contemplates additional acquisitions and integration of acquired companies, as more fully described below under “Description of Business,” “Business Strategy.” Accounting Treatment of the Merger The Merger is being accounted for as a reverse triangular merger.TCC is the accounting acquirer for financial reporting purposes and the Company is the accounting acquiree.Consequently, the assets and liabilities and the operations that will be reflected in the historical financial statements prior to the Merger will be those of TCC and will be recorded at the historical cost basis of TCC. The consolidated financial statements after completion of the Merger will include the assets and liabilities of the Company and TCC, the operations of TCC and its subsidiaries, and the operations of the Company. 6 Tax Treatment The Merger is intended to constitute a tax-free reorganization within the meaning of the Internal Revenue Code of 1986. Emerging Growth Company Following the Merger, the Company continues to be an “emerging growth company,” as defined in Section 3(a)(80) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). An “emerging growth company,” as defined in the Jumpstart Our Business Startups Act of 2012 (“JOBS Act”), may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. In addition, Section 107 of the JOBS Act also provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act of 1933, as amended (the “Securities Act”) for complying with new or revised accounting standards. In other words, an “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We are choosing to take advantage of the extended transition period for complying with new or revised accounting standards.As a result, our financial statements may not be comparable to those of companies that comply with public company effective dates. We will remain an “emerging growth company” for up to five years, although we will lose that status sooner if our revenues exceed $1 billion, if we issue more than $1 billion in non-convertible debt in a three year period, or if the market value of our common stock that is held by non-affiliates exceeds $700 million. FORM 10 DISCLOSURE Twinlab Consolidated Holdings, Inc. is providing below the information that would be included in a Form 10 if we were to file a Form 10. Please note that the information provided below relates to the current operations acquired through the closing of the Merger, as discussed above. 7 DESCRIPTION OF BUSINESS As a result of the closing of the Merger, the Company now owns through wholly-owned subsidiaries all of the assets, liabilities and operations of TCC which manufactures and markets high-quality, science-based nutritional supplements. The information set forth herein is only a summary of our business plans. General Development of Business Mirror Me, Inc. was formed as a Nevada corporation on October 24, 2013. On August 7, 2014, we changed our name from Mirror Me, Inc. to Twinlab Consolidated Holdings, Inc.As a result of the closing of the Merger, the Company’s main focus has been redirected to the operations of TCC and its subsidiaries.Hence, the Company will become a holding company and all operations will be conducted through its subsidiaries. TCC and its subsidiaries manufacture and market high-quality, science based nutritional supplements. TCC, and immediately after the consummation of the Merger, the Company, maintains its principal executive offices at 632 Broadway, Suite 201,New York, New York 10012. TCC’s wholly-owned subsidiary is Twinlab Holdings, Inc. (formerly known as Idea Sphere Inc.) (“THI”).Twinlab Holdings, Inc.’s wholly-owned subsidiaries are Twinlab Corporation, which manufactures and markets nutritional supplements under its own brands and for others, and ISI Brands, Inc., which holds title to the intellectual property used in the manufacturing and marketing activities of Twinlab Corporation. For convenience in this report, the terms “Company,” “we” and “us” may be used to refer to Twinlab Consolidated Holdings, Inc. and/or its subsidiaries, except where indicated otherwise, and the term “TCC” may be used to refer to Twinlab Consolidation Corporation and/or its subsidiaries. TCC’s products include vitamins, minerals, specialty supplements and sports nutrition products primarily under the Twinlab® brand name (including the Twinlab® Fuel family of sports nutrition products); diet and energy products under the Metabolife® brand name; a line of products that promote joint health under Trigosamine® brand name;and a full line of herbal teas under the Alvita® brand name. These products are sold primarily through health and natural food stores, national and regional drug store chains, supermarkets, and mass market retailers. Development of the TCC Business TCC was incorporated on October 1, 2013 in the state of Delaware. TCC was formed to effect a consolidation strategy in the fragmented vitamin, mineral, herbal and other nutritional supplements sectors of the health and wellness industry (the “H&W Industry”). Since our formation we have established a business plan to execute on this strategy. We are of the view that we are well positioned to capitalize on the opportunity for consolidation that we believe exists in the H&W Industry. On August 7, 2014, TCC acquired Idea Sphere Inc., a Michigan corporation (“Idea Sphere”) and its subsidiaries. This transaction was conducted as a reverse triangular merger (the “IS Merger”) in which TCC established a wholly-owned subsidiary (“TCC Subco”) that merged with Idea Sphere.On August 27, 2014, the name of Idea Sphere was changed to THI.As a consequence of the closing of the IS Merger followed by the closing of the Merger, the Company’s main focus has been redirected to the operations of its operating subsidiary, Twinlab Corporation, which manufactures and markets high-quality, science-based nutritional supplements under a number of brand names. 8 THI was incorporated on April 10, 2001 and shortly thereafter incorporated ISI Brands, Inc. as a wholly-owned subsidiary on December 4, 2001.On December 19, 2003, THI successfully completed the acquisition of substantially all of the non-ephedra assets of Twin Laboratories Inc. out of a Chapter 11 bankruptcy pursuant to Section 363 of the United States Bankruptcy Code. The assets acquired byTHI at the time constitute the core of the operations that comprise the Company’s current business. On November 4, 2005, THI completed the acquisition out of a Chapter 11 bankruptcy of substantially all of the non-ephedra assets of Metabolife International Inc. and its subsidiary Alpine Health Products LLC, again pursuant Section 363 of the Bankruptcy Code.Through this acquisition, THI expanded its presence in the diet and energy category. On September 18, 2006, THI acquired the assets of Cole Water Company LLC (“Cole Water”), which owned an aquifer with a recharging spring of naturally calcium enriched water.This transaction included the acquisition of real property at 51 Strawtown Pike, Peru, Indiana that holds the natural aquifer as well as a bottling facility.Cole Water has marketed calcium enriched water under a number of brand names.On December 31, 2013, THI discontinued operations of its water products line. Forward Split On August 28, 2014, the Company amended its Articles of Incorporation (the “Charter Amendment”) to effectuate a 50 to 1 forward split (the “Forward Split”) of its issued and unissued common and preferred shares as of September 9, 2014, the record date. As a consequence of the Forward Split, the issued and outstanding shares of common stock of the Company increased from 4,400,000 shares immediately prior to the Forward Split becoming effective to 220,000,000 shares following the Forward Split. The number of authorized common shares increased from 100,000,000 to 5,000,000,000 common shares. The Company’s authorized preferred stock increased from 10,000,000 shares to 500,000,000 shares.No shares of the preferred stock have been issued.The Company is required to give notice of the Forward Split to the Financial Industry Regulatory Authority (“FINRA”) at least ten days before the split becomes effective.The Company submitted an Issuer Company-Related Action Notification Form to FINRA regarding the Forward Stock Split on August 29, 2014 and the ten day notice period has elapsed.An amendment to the Company’s Articles of Incorporation to effect the changes described above was filed with the Nevada Secretary of State on August 28, 2014. Recent Change in Management On September 12, 2014, Luz Vazquez submitted her letter of resignation from her position as President, Secretary, and Treasurer effective on the consummation of the Merger, and as the Sole Director of the Company, effective with the appointment of her successor(s) to the Board following consummation of the Merger. Immediately after the consummation of the Merger, the Board of Directors of the Company (the “Board”) appointed Thomas A. Tolworthy as the Sole Director of the Company, such appointment to be effective September 16, 2014.The resignation of Ms. Vazquez was accepted by the Company on September 16, 2014 immediately after the appointment of Mr. Tolworthy. 9 Effective as of the effective date of the Merger, and in connection with the resignations of Luz Vazquez as an officer of the Company, the Board appointed the following persons to serve as officers of the Company: (a) Thomas Tolworthy as the Chief Executive Officer and President, (b) Mark Jaggi as Executive Vice President, Chief Financial Officer and Treasurer; (c) Richard Neuwirth as Executive Vice President, Chief Legal Officer and Secretary. Change of Control Mr. Tolworthy acquired 59.49% or 130,870,132 shares of common stock as a result of being a stockholder of TCC of which the Company acquired 100% of the ownership pursuant to the Merger.Mr. Tolworthy has entered into an agreement with TCC, the benefit of which accrues to the Company, pursuant to which Mr. Tolworthy will contribute, for no consideration, up to 65,306,102 shares of the common stock he holds to facilitate acquisitions and the raising of capital by the Company, provide a pool of shares to be used for incentive awards by the Company and for use by the Company for other proper purposes, without such events diluting the interests of other shareholders.If the Company elects to have Mr. Tolworthy contribute all shares it has the right to call, Mr. Tolworthy’s ownership would be reduced to 65,564,030 shares of the Company’s common stock, or 29.80%.Mr. Tolworthy also has a contingent agreement to acquire up to 5,021,834 shares of the Company’s outstanding common stock if either or both of the transactions subject to Option No. 1 or Option No. 2, which are described under “Recent Developments” below, do not close.Such shares are not included in the shares described above as owned by Mr. Tolworthy. In addition, on September 16, 2014, simultaneously with the effectiveness of the Merger, pursuant to an agreement entered into prior thereto, the Company acquired 199,995,000shares of common stock pursuant to a Termination and Buy-Back Agreement, dated as of September 12, 2014, with Ms. Luz Vazquez (for an aggregate purchase price of $8,000, which included satisfaction of certain indebtedness owed to Ms. Vazquez by the Company).Following such purchase, Ms. Vazquez held 5,000 shares of the Company’s common stock. Change in Fiscal Year On September 12, 2014, the Board resolved, effective September 16, 2014, to change our fiscal year to end on December 31 of each year. Business Overview General We are an integrated manufacturer, marketer, and distributor of branded nutritional supplements and other natural products sold primarily to and through domestic health and natural food stores and food, drug and mass market retailers. Internationally, we market and distribute branded nutritional supplements to and through health and natural product distributors and retailers. Our core business strategy is to acquire, integrate and operate businesses in the natural products industry that manufacture, market and distribute branded nutritional supplements and other natural products. We believe that the consolidation and integration of these acquired businesses will provide ongoing financial synergies through increased scale and market penetration, as well as strengthened customer relationships. 10 We manufacture and sell nutritional products, including primarily a full line of nutritional supplements under the Twinlab® brand (including the Twinlab® Fuel family of sports nutrition products). We also manufacture and sell diet and energy products under the Metabolife® brand name, a line of products that promote joint health under the Trigosamine® brand name, and a full line of herbal teas under the Alvita® brand name. We manufacture and/or distribute one of the broadest branded product lines in the industry with approximately 850 individual stock keeping units (“SKUs”), including approximately 250 SKUs sold internationally. We believe that as a result of our emphasis on innovation, quality, loyalty, education and customer service, our brands are widely recognized in health and natural food stores and among their customers.In addition, we act as contract manufacturers for private label customers.Approximately 18% of our 2013 sales consisted of sales of products manufactured for these customers. We were established to effect a consolidation strategy in the fragmented health and wellness industry. Utilizing the assets and expertise of the Twinlab Corporation, we intend to implement a strategic plan to provide elevated productivity, optimized manufacturing capability and distribution networks, increased market share and enhanced profit margins through selected acquisitions to emerge as a market leader. We have assembled a seasoned management team with extensive acquisition and integration expertise for the purpose of executing our strategic plan. Business Strategy We target consumers searching for high quality nutritional supplements and other natural products. We believe many of these consumers shop in sales channels that offer meaningful education, service and support to their customers. The primary channel that offers this type of support to consumers in the United States has been health and natural food stores (“HNF”). Our primary focus and strength has been and remains on this channel. This strategy has enabled us to benefit from the growth of the HNF channel. The HNF channel consists of approximately 16,500 retailers, including (i)independent health and natural food stores, (ii)health and natural food stores affiliated with local, regional and national health and natural food chains (including health and natural food store chains, such as Whole Foods Market, and vitamin store chains, such as The Vitamin Shoppe and Vitamin World) and (iii) GNC stores.The HNF channel principally caters to our primary target consumers: those who desire product education, service and high quality nutritional supplements and other natural products. We believe there are significant differences between mass market retailers (such as supermarkets, drugstores and warehouse clubs) that typically offer a limited selection of discounted natural products and lower-potency nutritional supplements and the HNF channel, where natural ingredients, quality, potency, selection and customer support are emphasized. The growth rate of the HNF channel peaked in the 1990’s but this channel still generates impressive growth and is a hot bed of consolidation. We believe we are among the largest suppliers of nutritional supplements to the HNF channel.We develop, manufacture, market and distribute a majority of our own products. We manufactured approximately 85% of our products in fiscal 2013 and believe that the quality of our products is among the highest in the industry. We market our branded products through our own sales force dedicated to the HNF channel. We seek to be a market leader in the development of new and innovative products and believe that we benefit from greater customer and product diversification than most of our larger competitors. 11 We believe that consumers seeking high quality products are also purchasing them through other channels, such as products available through health care practitioners and direct to consumer channels and we continue to seek opportunities through acquisitions to explore reaching our target consumers through these and additional channels. An integral part of our business strategy is to acquire, integrate and operate businesses in the natural products industry that manufacture, market and distribute branded nutritional supplements. We believe that the consolidation and integration of these acquired businesses provides ongoing financial synergies through increased scale and market penetration, as well as strengthened customer relationships.Prior to the Merger, as noted under “Recent Developments” and “Business Strategy and Operational Risks” below, TCC identified two possible acquisition candidates and entered into option agreements with each under which TCC had the right, but not the obligation to acquire the targeted businesses, one for $37 million (“Option No. 1”), the other for $10.5 million (“Option No. 2”).TCC paid $2 Million for Option No. 1 and $.35 million for Option No. 2, in each case out of its available funds.Option No. 1 may be exercised at any time on or before July 13, 2015 and Option No. 2 on or before December 13, 2014. At the time TCC entered into Option No. 1 and Option No. 2, it did not have the necessary resources to exercise its options.TCC has no track record of being able to source funding as an independent entity without third party support.No change in TCC’s ability to access funding sources has occurred by reason of the Merger.While it is the intention of the Company to attempt to raise the necessary funding through either the debt or the equity markets, there is no assurance that the Company will be successful in its efforts to obtain the funding necessary for Option No. 1, Option No. 2 or both, before the option periods expire.If the Company cannot successfully raise the necessary funds, the Company would be unable to exercise either or both options.If that were to occur, the Company would have no further obligations to the grantor of Option No. 1.If the Company does not exercise Option No. 2 within the exercise period, it will pay the grantor break-up fees of approximately $400,000.The Company believes that the inability of the Company to acquire the businesses that are subject to the options will not have a material adverse effect on the Company, although there can be no assurance that this will be the case.See “Business Strategy and Operational Risks” under “Risk Factors” below. Industry According to Nutrition Business Journal, the total retail natural products market (the “Natural Products Market”) is highly fragmented and totaled approximately $137.4billion in retail sales in calendar 2012. The Natural Products Market is comprised of the following submarkets (with estimated calendar 2012 sales indicated): (i)personal care, $13.1billion, (ii)natural and organic foods, $47.9billion, (iii)functional foods, $43.9billion and (iv)vitamins, minerals and supplements, $32.5billion. Historically, our primary focus has been on vitamins, minerals and supplements (the "VMS Market").Our business plan could include expansion into the other three channels of the Natural Products Market: natural and organic personal care, natural and organic foods, and functional foods. The total retail VMS Market is highly fragmented with estimated sales of $32.5billion in calendar 2012, $30.0billion in calendar 2011 and $28.1billion in calendar 2010. We believe that the VMS Market reached its present size due to a number of factors, including (i)interest in healthier lifestyles, living longer and living well, (ii)the publication of research findings supporting the positive health effects of certain nutritional supplements and (iii)the aging of the "Baby Boom" generation combined with the tendency of consumers to purchase more nutritional supplements and natural foods as they age. 12 Products We primarily manufacture and market nutritional supplements. As of August 2014, we sold approximately 850 SKUs, including approximately 250 SKUs sold internationally. Our products include vitamins, minerals, specialty supplements and sports nutrition products primarily under the Twinlab® brands (including the Twinlab® Fuel family of sports nutrition products). We also manufacture and sell diet and energy products under the Metabolife® brand name, a line of products that promote joint health under the Trigosamine® brand name, and a full line of herbal teas under the Alvita® brand name.To accommodate consumer preferences, our products come in various formulations and delivery forms, including capsules, tablets, softgels, chewables, liquids, sprays, powders and whole herbs. We currently market our products through a multiple brand strategy to offer more customer choice and to encourage retailers to allocate additional shelf space to our brands. We have worked to enhance the strength of our brands by instituting business strategies that have included (i)consolidating or expanding our sales force in certain areas, as appropriate, to maximize each brand's geographic coverage, (ii)performance and growth-based incentives for sales representatives, (iii)introducing more sophisticated management information systems and (iv)periodic updating to brand packaging. Sales, Marketing and Promotion Sales TCC and its subsidiaries are a fully integrated manufacturer, marketer and distributor of nutritional products and generated approximately $76 million in net revenue in 2013. Twinlab presently sells its products through over 45,000 retail stores in the U.S. and distributes its products in over 55 countries worldwide. Retail sales and market share are projected to further expand under TCC management's consolidation strategy. TCC plans to acquire companies with product distinction and innovation while simultaneously absorbing and integrating distribution networks with direct-selling capacities resulting in higher overall sales. TCC creates economies of scale by optimizing manufacturing and operating costs combined with initiating cross-selling of current/new products across the newly integrated distribution networks. Overall, there is considerable opportunity for TCC to command an increased market share of sales over a short period of time following consolidation. Marketing and Promotion Twinlab markets a number of brands to consumers shopping in numerous retail channels as well as online e-tailers. Each channel demands a different approach that meets its distinctive needs. The following is a brief overview of the channels in which we market our varied brands. Sales Channels Channel Specifics Health and Natural Foods (HNF) Retailers who specialize in supplements (i.e., The Vitamin Shoppe, Vitamin World and GNC) and retailers ranging from Whole Foods to small health food stores 13 Performance Retailers and e-tailers that focus on sports nutrition (i.e., Max Muscle Sports Nutrition and Bodybuild-ing.com) retailers such as bike shops, and running shops and other sport-centric locations where supplements are sold Food, Drug and Mass Market (“FDM”) Retailers ranging from Walgreens Drugstores to Walmart ‘big box’ stores Direct to Consumer (“DTC”) Websites, catalogs, print ads, telemarketing, infomercials, banner ads International Distributors found in the 55 countries in which Twinlab currently does business Convenience Retailers ranging from national chains such as 7-Eleven to small local gas station convenience stores Current Lines and Recent Launches Twinlab Corporation (sometimes referred to herein as “Twinlab”) markets its products under five primary brand names: Twinlab (vitamins and minerals), Twinlab Fuel, MetaboLife, Trigosamine and Alvita Teas. The Company has recently launched Twinlab ProSeries, a premium brand of sports nutrition products for the serious athlete, Twinlab CleanSeries, a line of products free of unnatural ingredients and certified free of banned substances, and Twinlab Bariatric, a line of products that support bariatric patients.Each individual brand of products has a core channel (or channels) for which it was designed and in which it accurately meets the channel-specific needs. In some cases a product line crosses several channels. Twinlab Vitamins, Twinlab CleanSeries and Alvita Teas focus on the specialty and HNF channels. Twinlab sports nutrition brands (Fuel, ProSeries, and PerformanceSeries) cross from specialty to FDM and the performance channel, while Trigosamine and MetaboLife are primarily sold in FDM.For this reason, marketing tactics vary by brand and channel. Marketing Efforts by Brand Twinlab Brand Vitamins Twinlab is a legacy line of vitamins that has been in the market for over 45 years and carries a great deal of brand awareness from the health and natural food and specialty consumer. Twinlab vitamins are sold through the specialty and health and natural channel, where retail staff is relied-upon to educate consumers about new science and new products. This is sometimes referred to as ‘hand selling’, and for this reason, marketing and promotional efforts consist of many trade activities to educate distributors and retail staff. As a major industry player, Twinlab participates in two leading trade events, Expo West and Expo East, held annually to announce product introductions to retailers nationwide. Since Twinlab is a distributed brand (shipping to certain major retailers, but also to nationwide distributors who resell to smaller retailers), the Company also delivers training to distributor sales teams and participates in distributor and retailer shows designed to reach retailers and store managers. 14 Marketing activities for the Twinlab brand have had two main focuses: 1. Trial and awareness of key existing products; and 2. Awareness, trial and education for new products. Marketing and promotional efforts for the Twinlab Brand focus on both trade and consumer tactics: Retailer Promotions – Promotional programs in stores can drive consumer awareness when they are making purchase decisions.Manufacturer charge backs are created for retailers to support features and promotions of products throughout the year. They are called ‘charge-backs’ because retailers deduct the cost of these programs from their product purchases. These programs are designed to incentivize the retailer to display products in secondary placement (multiple store locations) and often require a discount to create excitement and deliver incremental savings in order to drive consumer purchases. Sampling – Many Twinlab products are immediately experiential either because of their taste or effect. We use samples and retail demo programs to allow for trial and education of our products. These are generally conducted in-store using Twinlab or third party personnel. Consumer and Trade Print Ads – Print advertising is coordinated with product introductions and spans trade magazines, distributor marketing communications and consumer magazines targeting the health and natural food channel. Public Relations/Bloggers – Extensive outreach to media and blogger influencers has resulted in numerous features and reviews in online and print media channels. This channel is especially important in our sports nutrition businesses where online influencers can both positively or negatively affect the success of a product. Coupons – Coupons are incorporated into different communication vehicles when appropriate to drive trial and create additional excitement around a product. Trade Shows – Products need to be on the shelf in order for the public to buy.Retailer relations and new product launches are focused on trade shows to create excitement around the brand and drive placement.Display and promotion of products at several industry trade shows annually is a key component of support for the Twinlab brand. Twinlab Bariatric Support Twinlab Bariatric Support™ is a line of products specifically designed for persons who have undergone bariatric surgery – resulting in a decreased capacity to digest foods. The focus of Bariatric Support’s marketing campaign has mainly been on avenues that build awareness with the key influencers – namely, the doctors, surgeons, nurses, psychologists, and nutritionists who interact directly with pre- and post-op bariatric surgery patients. While their individual supplementation needs may change over time, bariatric surgery patients will typically continue to follow a supplement regimen for a lifetime. 15 Alvita Teas Started in 1922, Alvita Teas is an herbal therapeutic tea line with a rich history and loyal customers. In 2012, the brand commenced a rebranding exercise to update the look of the packaging while converting the products to organic ingredients. Current marketing efforts have been focused on communication tools and tactics to support the retail transition and educate on the key points of difference in the rebranding. Public relations and social media have also been strategically planned and executed to best maximize our marketing goals. PR objectives have attracted editors and bloggers nationwide creating viral buzz and interest. The organic Alvita website continues to expand and serves to educate both consumers and retailers. Facebook is being engaged to aggressively create brand awareness, build a loyal consumer base and attract new customers. Twinlab Fuel Twinlab was one of the key early companies that created the sports nutrition industry in the 1970’s and ‘80’s, and the Twinlab Fuel brand name remains synonymous with products to improve personal physical performance. In 2012, management re-engineered the Company’s sports nutrition business in a way that would re-authenticate the original Fuel brands to the contemporary performance market. Twinlab ProSeries.ProSeies is a new line of premium high-performance products under Twinlab’s Fuel brand targeting the hardcore bodybuilder or extreme fitness enthusiast.These products are advanced, cutting edge supplements designed to provide significant results, and the new brand and premium hardcore focus have created a fresh emphasis for the company that is getting results.The Company positioned the products as a fresh departure with a credit to Twinlab’s authentic sports nutrition roots in the industry for over 45 years. The innovative products in this line are finding enthusiastic acceptance in the performance channel but also breaking into the mass market in certain cases.ProSeries employs a critical cross-section of marketing activities ranging from attending performance shows to print and electronic media – including training videos on key performance sites.Believing sampling is the surest way to drive sales, the ProSeries division has its own ‘Fuel Militia’ of fitness professionals and body builders that attend events, provide performance demonstrations and distribute samples to the public. Twinlab CleanSeries.CleanSeries, launched in 2012 is a new line of non-genetically modified organism tested products certified to be free of any banned substances.This sports nutrition brand is purpose-built for the health and natural food channel where face-to-face education and hand-selling rule the day. The marketing is focused on in-store demos, couponing, events, retailer education sessions, social media and limited print advertising Twinlab PerformanceSeries. PerformanceSeries is the Company’s new positioning for the existing Fuel line products that languished after the turn of the century.Still driving sales based on their high quality and strong reputation, this line needed a new direction and new start.The line has been reengineered to be high performance, high value foundational product line.Excitement has been created around the brand by updating formulas where appropriate and redesigning the look and targeted appeal of the line.Marketing activities center on the younger and mature athletes who avoid edgy products and seek strong value for their money. 16 MetaboLife The MetaboLife brand of diet and energy products is one of the nation’s most recognized brands and was acquired by Twinlab on November 4, 2005. MetaboLife has been positioned to serve the FDM channel. MetaboLife benefits from very high un-aided consumer awareness and targeted, advertorial marketing. Trigosamine The Trigosamine brand, acquired on November 20, 2013, focuses on support for joints – one of the larger product segments after the diet segment.The brand is strong in mass market, and the Company is starting to sell the brand in the DTC channel. Trigosamine employs a unique marketing process.The Company uses print advertising in national magazines to sell products directly to consumers.Half page advertorials discuss joint issues and various ways to address them in addition to mentioning the product.Readers are encouraged to order the product via phone, Internet or mail, but the advertorial also mentions that the product is available at major mass market retailers.Because Trigosamine is carried by major mass market retailers, the brand utilizes retailer promotions. Research and Development; Quality Control We have a commitment to research and development (“R&D”) and to introducing innovative products to correspond with consumer trends and scientific research. We believe that product quality and innovation are fundamental to our long-term growth and success. Through our research and development efforts, we seek to (i)test the safety, purity and potency of products, (ii) develop testing methods for ensuring and verifying the consistency of the dosage of ingredients included in our products, (iii)develop new, more effective product delivery forms and (iv)develop new products either by combining existing ingredients used in nutritional supplements or identifying new ingredients that can be used in nutritional supplements. Our efforts are designed to lead not only to the development of new and improved products, but also to ensure effective manufacturing quality control measures. We conduct research and development in our own facilities and we also work with outside firms to perform testing and other aspects of R&D. We currently employ various professionals in research and development and quality control with degrees in, among other things, chemistry, microbiology and engineering and, in many cases, these professionals have also received training in natural health food products. In addition, we retain the services of outside laboratories from time to time to validate our product standards and manufacturing protocols. Our quality control and safety programs seek to ensure the safe and superior quality of our products and that they are manufactured in accordance with current Good Manufacturing Practices (“cGMPs”). The Company has always had an acute focus on safety, quality, efficacy and compliance with law. Our processing methods are monitored closely to ensure that only quality ingredients are used and to ensure product purity. Marketing and Sales 17 We believe our marketing and sales efforts help to promote demand for our products by educating retailers, who in turn educate their customers, as to the quality and attributes of our natural nutritional supplements and other products. Our branded products are currently sold in the United States primarily in the HNF channel. We believe that our products are attractive to retailers in the HNF channel due to factors such as the strength of our brand names, the breadth of our product offerings, the quality and efficacy of our products and the availability of service, sales support and educational materials. We have developed numerous Internet sites (including http://www.twinlab.com, www.metabolife.com, www.alvita.com, www.twinlabfuel.com, www.bariatricvitamins.com, www.cleanseries.twinlab.com, www.twinlabbeachbody.com ) that provide information about our branded lines and the various products within each brand. We have included our Internet site here and elsewhere only as an inactive textual reference. The information contained on the Internet site is not incorporated by reference into this Current Report on Form 8-K. We employ a sales force dedicated to each of the individual channels in which we sell our products.The dynamics and buying patterns of the various channels require specific approaches and skills necessitating specific sales approaches. Our sales representatives regularly visit each assigned customer in their respective areas to assist in the solicitation of orders for products, provide related product sales assistance and pitch new products to buyers. In addition to our field reps, we maintain a highly skilled internal phone-based sales force that keeps in touch with customers and through which they purchase our products. This technique covers a broad swath of the industry. Manufacturing At August 31, 2014, we employed approximately 200 manufacturing, shipping and packaging associates. We manufacture domestically in Utah and in some cases our products are manufactured by highly qualified third-party providers located in the US and Canada. The Company has industry-standard manufacturing and production facilities in its 170,000 square foot facility in American Fork, Utah. Our manufacturing process generally consists of the following operations: (i)sourcing ingredients for products, (ii)warehousing raw ingredients, (iii)measuring ingredients for inclusion in products, (iv)blending, grinding, and chilsonating ingredients into a mixture with a homogeneous consistency and (v)encapsulating, tableting, pouring, pouching, bagging or boxing the blended mixture into the appropriate dosage form using either automatic or semiautomatic equipment. The next step, bottling and packaging, involves placing the product in packaging with appropriate tamper-evident features and sending the packaged product to a distribution point for delivery to retailers. We place special emphasis on quality control, including raw material verification, homogeneity testing, weight deviation measurements and quality sampling. See "Research and Development; Quality Control." We manufactured approximately 85% of our products in fiscal 2013, based on net sales. By manufacturing the majority of our own products, we believe that we maintain better control over product quality, availability and product margins. Our manufacturing operations are performed primarily in our facilities located in Utah, although we also have numerous contract manufacturers geographically spread across the country.These contract manufacturers include softgel manufacturers, liquid manufacturers and other specialty manufacturers as and when needed.These contract manufacturers do business with us under both short and long term contracts depending on our needs.The Company does not manufacture any of the basic materials used in packaging (bottles, boxes, shipping cartons, caps, tamper resistant films, etc.). 18 Management Information and Communication Systems We use customized computer software systems, as well as commercially-packaged software, for handling order entry and invoicing, manufacturing, inventory management, shipping, warehouse operations, customer service inquiries, accounting operations and management information. The Company currently uses an SAP system to maintain its accounts and various bolt on systems to manage the aforementioned work processes.We believe that these systems are adequate for the foreseeable future operations of the Company, however we intend to update, integrate, and improve these systems on a continual basis. Materials and Suppliers We employ a purchasing staff that works with marketing, product development, formulations and quality control personnel to source raw materials for products as well as other items purchased by us. Raw materials are sourced for domestic and international approved suppliers principally from the United States, Europe and China. Raw materials used by us are available from a variety of suppliers and generally no one supplier accounts for more than 15% of our total raw material purchases.We believe our relationships with our principal suppliers are good.We have adopted dual sourcing for raw materials where available to mitigate the impact of raw materials shortages that happen from time to time. Government Regulation The formulation, manufacturing, packaging, labeling, advertising, distribution and sale (hereafter, "sale" or "sold" may be used to signify all of these activities) of our products are subject to regulation by one or more federal agencies. The primary federal level regulators are the Food and Drug Administration ("FDA") and the Federal Trade Commission ("FTC").In addition, the Consumer Product Safety Commission ("CPSC"), the United States Department of Agriculture and the Environmental Protection Agency also regulate the industry. Our activities are also regulated by various governmental agencies for the states and localities in which our products are sold, as well as by governmental agencies in countries outside the United States in which our products are sold. Among other matters, regulation by the FDA and FTC is concerned with product safety, adherence to the cGMPs in manufacturing, packaging, or holding the products, and claims made with respect to a product. Specifically, the FDA, under the Federal Food, Drug, and Cosmetic Act ("FDCA"), as amended by DSHEA, regulates the formulation, manufacturing, packaging, labeling, distribution and sale of food, including dietary supplements.The FDA also regulates over-the-counter ("OTC") drugs. The FTC regulates the advertising of these products. The National Advertising Division ("NAD") of the Council of Better Business Bureaus oversees an industry-sponsored, self-regulating system that permits competitors to resolve disputes over advertising claims. The NAD has no enforcement authority of its own, but may refer matters that appear to violate the FTC Act or the FDCA to the FTC or the FDA for further action, as appropriate. Federal agencies, primarily the FDA and the FTC, have a variety of procedures and enforcement remedies available to them, including initiating investigations, issuing warning letters and cease-and-desist orders, requiring corrective labeling or advertising, requiring consumer redress (for example, requiring that a company offer to repurchase products previously sold to consumers), seeking injunctive relief or product seizures, imposing civil penalties or commencing criminal prosecution. In addition, certain state agencies have similar authority. These federal and state agencies have in the past used these remedies in regulating participants in the food, dietary supplement and over-the-counter drug industries, including the imposition of civil penalties in the millions of dollars against a few industry participants. 19 Some of our products are regulated as conventional foods under the Nutrition Labeling and Education Act of 1990 (“NLEA”). The NLEA amended the FDCA to establish additional requirements for ingredient and nutrition labeling and labeling claims for conventional foods. If the NLEA labeling requirements change at a future time, we may need to revise our product labeling. Most of our products are classified as dietary supplements. DSHEA was enacted in 1994, amending the FDCA. We believe DSHEA is generally favorable to consumers and to the dietary supplement industry. DSHEA establishes a statutory class of "dietary supplements." In general, a dietary supplement is a product (other than tobacco) intended to supplement the diet that bears or contains one or more of the following dietary ingredients: (A) a vitamin; (B) a mineral; (C) an herb or other botanical; (D) an amino acid; (E) a dietary substance for use by man to supplement the diet by increasing the total dietary intake; or (F) a concentrate, metabolite, constituent, extract, or combination of any ingredient described in (A) through (E). A dietary supplement must be intended for ingestion and labeled as a dietary supplement; and must not be represented as a conventional food or as a sole item of a meal or diet and cannot include an article approved as a, or approved for investigation as a, new drug, antibiotic, or biological (see 21 U.S.C. 321(ff)). Whatever their form may be, DSHEA places dietary supplements in a special category under the general umbrella of "foods," not drugs. Dietary ingredients marketed in the United States before October15, 1994 may be marketed without the submission of a "new dietary ingredient" ("NDI") premarket notification to the FDA. Dietary ingredients not marketed in the United States before October15, 1994, unless subject to certain exemptions, may require the submission, at least 75days before marketing, of an NDI notification containing information establishing that the ingredient is reasonably expected to be safe for its intended use. Among other things, DSHEA prevents the FDA from regulating dietary ingredients in dietary supplements as "food additives" and allows the use of statements of structure function claims on product labels and in labeling, so long as those statements do not constitute disease claims and are truthful and sufficiently substantiated. The FDA has issued final regulations under DSHEA and has issued draft guidance on NDI notification requirements. Further guidance and regulations are expected. Several bills to amend DSHEA in ways that might make this law less favorable to consumers and industry have been proposed in Congress. The FDA issued a Final Rule on GMPs (Good manufacturing Practices) for dietary supplements on June22, 2007. The GMPs cover manufacturers, packagers, labelers, distributors,and holders of finished dietary supplement products, including dietary supplement products manufactured outside the United States that are imported for sale into the United States. Among other things, these GMPs: (a)require identity testing on all incoming dietary ingredients, (b)call for a "scientifically valid system" for ensuring finished products meet all specifications, (c)include requirements related to process controls, including statistical sampling of finished batches for testing and requirements for written procedures and (d)require extensive recordkeeping. We have reviewed the GMPs and have taken steps to ensure compliance. While we believe we are in compliance, there can be no assurance that our operations or those of our suppliers will be in compliance in all respects at all times. Additionally, there is a potential risk of increased audits as the FDA and other regulators seek to ensure compliance with the GMPs. 20 On December22, 2006, Congress passed the Dietary Supplement and Nonprescription Drug Consumer Protection Act, which went into effect on December22, 2007. The law requires, among other things, that companies that manufacture or distribute nonprescription drugs or dietary supplements report serious adverse events allegedly associated with their products to the FDA and institute recordkeeping requirements for all adverse events (serious and non-serious). There is a risk that consumers, the press and government regulators could misinterpret reported serious adverse events as evidence of causation by the ingredient or product complained of, which could lead to additional regulations, banned ingredients or products, increased insurance costs and a potential increase in product liability litigation, among other things. The Consumer Product Safety Improvement Act of 2008 ("CPSIA") primarily addresses children's product safety but also improves the administrative process of the CPSC. Among other things, CPSA/CPSIA impact on dietary supplements is principally in requirements for use of child resistant closures (“CRCs”), performance validation of CRCs, and requirements for packaging and labeling of iron-containing products. The CPSIA also requires testing and certification of certain products and enhances the CPSC's authority to order recalls. The FDA Food Safety Modernization Act ("FSMA"), enacted January4, 2011, amended the FDCA to significantly enhance FDA's authority over various aspects of food regulation. The FSMA granted FDA mandatory recall authority when the FDA determines there is a reasonable probability that a food is adulterated or misbranded and that the use of, or exposure to, the food will cause serious adverse health consequences or death to humans or animals. Other changes include, but are not limited to,the FDA's expanded access to records; the authority to suspend food facility registrations and require high risk imported food to be accompanied by a certification; stronger authority to administratively detain food; the authority to refuse admission of an imported food if it is from a foreign establishment to which a U.S. inspector is refused entry for an inspection; and the requirement that importers verify that the foods they import meet domestic standards. One of FSMA's more significant changes is the requirement of preventive controls for food facilities required to register with the FDA, except dietary supplement facilities in compliance with both GMPs and the serious adverse event reporting requirements. Although dietary supplement facilities are exempt from the preventative controls requirements, dietary ingredient facilities might not qualify for the exemption. FDA's proposed preventative controls regulations, issued in February 2013, would require that facilities develop and implement preventive controls to assure that identified hazards are significantly minimized or prevented, monitor the effectiveness of the preventive controls, and maintain numerous records related to those controls. When implemented, the preventative controls requirements may increase the costs of dietary ingredients and affect our ability to obtain dietary ingredients. An additional significant change related to FSMA is the requirement that importers implement a foreign supplier verification program ("FSVP"). FDA's proposed FSVP regulations, issued in July 2013, would require importers to implement supplier verification activities to ensure that the foods they import meet domestic standards. When implemented, the FSVP requirements may affect the cost and the availability of dietary supplements and dietary ingredients. 21 As required by Section113(b) of the FSMA, the FDA published in July 2011 a draft guidance document clarifying when the FDA believes a dietary ingredient is an NDI, when a manufacturer or distributor must submit an NDI premarket notification to the FDA, the evidence necessary to document the safety of an NDI and the methods for establishing the identity of an NDI. The draft guidance, if implemented as proposed, could have a material impact on our operations. Although our industry has strongly objected to several aspects of the draft guidance, it is unclear whether and what changes FDA will make to the final guidance. In addition, it is possible that the FDA will begin taking enforcement actions consistent with the interpretations in the draft guidance before issuing a final version. The new FSMA requirements, as well as the FDA enforcement of the NDI guidance as written, could require us to incur additional expenses, which could be significant, and negatively impact our business in several ways, including, but not limited to, the detention and refusal of admission of imported products, the injunction of manufacturing of any dietary ingredients or dietary supplements until the FDA determines that such ingredients or products are in compliance and the potential imposition of fees for re-inspection of noncompliant facilities. Each of these events would increase our liability and could have a material adverse effect on our financial condition, results of operations or cash flows. The FTC and the FDA have pursued a coordinated effort to challenge what they consider to be unsubstantiated and unsafe weight-loss products, and have also coordinated enforcement against dietary supplement claims in other areas, including immunity and children’s products. Their efforts to date have focused on manufacturers and marketers as well as media outlets, and have resulted in a significant number of investigations and enforcement actions, some resulting in civil penalties under the FTC Act of several million dollars. We expect that the FTC and the FDA will continue to focus on health-related claims for dietary supplements and foods, and our products could be the subject of an FTC/FDA inquiry. The sale of our products in countries outside the United States is regulated by the governments of those countries. Our plans to commence or expand sales in those countries may be prevented or delayed or even suspended by such regulations or by regulators in those countries. In countries in which we have distributors, compliance with such regulations is generally undertaken by our distributors, but even in these cases we may cooperate by providing information to distributors and there can be no assurance we will not be liable if a distributor fails to comply. These distributors are independent contractors over whom we have limited control. Competition Health and Natural Foods The natural products market and the VMS market are highly competitive. Our principal competitors in the VMS market that sell to the health and natural foods channel include a number of large, nationally-known brands (such as Bluebonnet, Country Life, Enzymatic Therapy, Garden of Life, Jarrow Formulas, Natural Factors, Nature's Plus, Nature's Way, Nordic Naturals, Now Foods, New Chapter and Solgar) and many smaller brands, manufacturers and distributors of nutritional supplements. Within the broader Natural Products Market, there are a number of large, nationally-known competitors, such as Hain Celestial. Because both the health and natural foods market and the VMS Market generally have low barriers to entry, additional competitors enter the market regularly. 22 Private label products of our customers also provide competition to our products. Whole Foods Market, The Vitamin Shoppe, Sprouts Farmers Market, Natural Grocers and many health and natural food stores also sell a portion of their offerings under their own private labels. Private label products are often sold at a discount to branded products. We believe that stores in the HNF channel are increasingly likely to align themselves with those companies that offer a wide variety of high-quality products, have a loyal consumer base, support their brands with strong marketing and education programs and provide consistently high levels of customer service. We believe that we compete favorably with other nutritional supplement companies because of our comprehensive line of products and brands, premium brand names, commitment to quality, ability to rapidly introduce innovative products, competitive pricing, strong and effective sales force, distribution strategy and sophisticated marketing and promotional support. The wide variety and diversity of the forms, potencies and categories of our products are important points of differentiation between us and many of our competitors. Mass Market Our sales are focused primarily in limited SKUs in the Trigosamine and Metabolife lines in the mass market retail channel of distribution, and our ProSeries brand of sports nutrition is making inroads in this channel. Metabolife and Trigosamine were focused on the mass market channel when acquired and do not have a notable presence elsewhere at retail.It is possible that as increasing numbers of companies (or brands) sell nutritional supplement products and other natural products in the mass market channels (such as Pharmavite (Nature Made), The Carlyle Group (Nature's Bounty), Reckitt Benckiser Group (Schiff), Hain Celestial and Church& Dwight). In addition, several major pharmaceutical companies continue to offer nutritional supplement lines in the mass market, including Pfizer (Centrum) and Bayer (One-A-Day). Performance The performance channel is primarily made up of independent retailers that focus their product mix on performance products, as well as gyms, health clubs and other health and fitness locations that house small stores to cater to the needs of their clients. There is also a small vibrant market serviced by bicycle shops and other specialty sports equipment retailers, and even larger sporting goods stores, like Dick’s Sporting Goods and Sports Authority, are testing sports nutrition sets in their stores. The retail performance channel is supplied by two specialty distributors that focus exclusively on this channel (Europa Sports Nutrition, Lone Star Distribution).In recent years the performance channel has become dominated by several online retailers (www.bodybuilding.com, www.supplementwarehouse.com, www.dpsnutrition.com, www.netrition.com, www.allstarhealth.com, www.muscleandstrength.com ) that have the advantage of broad selection and aggressive pricing. Competition in this channel is intense. The character of the target customer makes the barriers to entry in sports nutrition extremely low as consumers look for the next great product that will help them optimize their workout.As a result, in addition to the somewhat large stable core brands (BSN, CytoSport, Five Star, Met-Rx, MHP, MRI, MusclePharm, Optimum Nutrition, Twinlab, VPX, etc.) there is a secondary level of innovative, small companies with niche products focused on a specific targeted customer.Despite intense competition, the performance channel is attractive to us as the hardcore sports nutrition customer will spend several thousand dollars a year to look their best – far more than the average VMS customer. Twinlab believes it has a three-part advantage in the market; it has the stature of being one of the old and trusted brands, it has a long history of quality and efficacy (trustworthy products) and it has created a new and more edgy ProSeries that is getting attention due to the quality, efficacy and relevance of its highly authentic products. 23 Intellectual Property We own more than 100 trademarks that have been registered with the United States Patent and Trademark Office and have filed applications to register additional trademarks. In addition, we claim domestic trademark and service mark rights in numerous additional marks that we use. We own a number of trademark registrations in countries outside the United States. Federally registered trademarks in the United States have a perpetual life, as long as they are maintained and renewed on a timely basis and used properly as trademarks, subject to the rights of third parties to seek cancellation of the trademarks if they claim priority or confusion of usage. Most foreign trademark offices use similar trademark renewal processes. We regard our trademarks and other proprietary rights as valuable assets and believe they make a significant positive contribution to the marketing of our products. We protect our legal rights concerning our trademarks by appropriate legal action. We rely on common law trademark rights to protect our unregistered trademarks. Common law trademark rights do not provide us with the same level of protection as afforded by a United States federal registration of a trademark. In addition, common law trademark rights are limited to the geographic area in which the trademark is actually used. We have registered and intend to register certain trademarks in certain limited jurisdictions outside the United States where our products are sold, but we may not register all or even some of our trademarks in every country in which we conduct business or intend to conduct business. We own one U.S. patent but generally do not seek patent protection for our products. We sell a number of products that include patented ingredients. We purchase these ingredients from parties that we believe have the right to manufacture and sell those ingredients to us. However, there are a large number of patents that have been granted or applied for in the dietary supplement industry, and there may be an increased possibility that third parties will seek to compel us and our competitors to purchase their patented ingredients or file infringement actions. The cost of these patented ingredients is typically higher than the cost of non-patented ingredients. Employees As of the date of this report, we had 235 full-time employees and 4 part-time employees.None of our employees is represented by a labor union or covered by a collective bargaining agreement. We consider our relationship with our employees to be good. Description of Properties We occupy approximately 6,700 rentable square feet of office space in New York, New York under a lease that expires in 2016. We occupy 3,600 rentable square feet of office space in Grand Rapids, Michigan, under a lease that expires in 2017.We occupy approximately 170,000 square feet of manufacturing, R&D, warehousing and shipping space with roughly 30,000 square feet of office in American Fork, Utah under a lease that expires in February 2028. We also own a water capture and bottling facility in Peru, Indiana that is approximately 47,000 square feet. We believe that our facilities are sufficient to meet our current needs and that suitable additional space will be available as and when needed. 24 TCH Properties Twinlab Manufacturing Facility and Offices (Manufacturing, R&D, Finance, Sales, Legal, Administration) Leased American Fork, Utah Twinlab Executive Offices (Marketing, and Sales)* Leased New York, New York Twinlab Corporate Offices (Regulatory and Marketing) Leased Grand Rapids, Michigan Cole Water Aquifer and Bottling Facility (Water Capture and Bottling) Owned Peru, Indiana Undeveloped Land (+-5 Acres) Owned American Fork, Utah *The Company has a subtenant in the New York office that rents approximately 50% of this space. AVAILABLE INFORMATION We file annual, quarterly and other reports and other information with the Securities and Exchange Commission (the “SEC”). You can read these SEC filings and reports over the Internet at the SEC's website at www.sec.gov. You can also obtain copies of the documents at prescribed rates by writing to the Public Reference Section of the SEC at treet, NE, Washington, DC 20549 on official business days between the hours of 10:00 am and 3:00 pm. Please call the SEC at (800) SEC-0330 for further information on the operations of the public reference facilities. We will provide a copy of our annual report to security holders, including audited financial statements, at no charge upon receipt to of a written request to us at Twinlab Consolidated Holdings, Inc., 632 Broadway, Suite 201, New York, New York 10012. RISK FACTORS In the course of conducting our business operations, we are exposed to a variety of risks that are inherent to the business and industry. The following discusses some of the key inherent risk factors that could affect our business and operations, as well as other risk factors which are particularly relevant to us. Other factors besides those discussed below or elsewhere in this report also could adversely affect our business and operations, and these risk factors should not be considered a complete list of potential risks that may affect us. As of the date of this report our management is aware of the following material risks. Regulatory, Product Liability and Insurance Risks Our products are subject to government regulation, both in the United States and abroad, which could increase our costs significantly and limit or prevent the sale of our products. The manufacture, packaging, labeling, advertising, promotion, distribution, and sale of our products are subject to regulation by numerous national and local governmental agencies in the United States and other countries. The primary regulatory bodies in the United States are the FDA and FTC, and we are also subject to similar regulatory bodies in all the countries in which we do business. Failure to comply with regulatory requirements may result in various types of penalties or fines. These include injunctions, product withdrawals, recalls, product seizures, fines and criminal prosecutions. Individual U.S. states also regulate nutritional supplements. A state may interpret claims or products presumptively valid under federal law as illegal under that state's regulations. In markets outside the United States, we are usually required to obtain approvals, licenses, or certifications from a country's ministry of health or comparable agency, as well as labeling and packaging regulations, all of which vary from country to country. Approvals or licensing may be conditioned on reformulation of products or may be unavailable with respect to certain products or product ingredients. Any of these government agencies, as well as legislative bodies, can change existing regulations, or impose new ones, or could take aggressive measures, causing or contributing to a variety of negative consequences, including: 25 · requirements for the reformulation of certain or all products to meet new standards, · the recall or discontinuance of certain or all products, · additional record keeping, · expanded documentation of the properties of certain or all products, · expanded or different labeling, · adverse event tracking and reporting and · additional scientific substantiation. Any or all of these requirements could have a material adverse effect on us. There can be no assurance that the regulatory environment in which we operate will not change or that such regulatory environment, or any specific action taken against us, will not result in a material adverse effect on us. If we experience product recalls, we may incur significant and unexpected costs, and our business reputation could be adversely affected. We may be exposed to product recalls and adverse public relations if our products are alleged to cause injury or illness, or if we are alleged to have violated governmental regulations. A product recall could result in substantial and unexpected expenditures, which would reduce operating profit and cash flow. In addition, a product recall may require significant management attention. Product recalls may hurt the value of our brands and lead to decreased demand for our products. Product recalls also may lead to increased scrutiny by federal, state or international regulatory agencies of our operations and increased litigation and could have a material adverse effect on our business, results of operations, financial condition and cash flows. We may experience product liability claims and litigation to prosecute such claims, and although we maintain product liability insurance, which we believe to be adequate for our needs, there can be no assurance that our insurance coverage will be adequate or that we will be able to obtain adequate insurance coverage in the future.In addition, we may be subject to consumer fraud claims, including consumer class action claims regarding product labeling and advertising, and litigation to prosecute such claims; these claims are generally not covered by insurance. As a manufacturer and a distributor of products for human consumption, we experience from time to time product liability claims and litigation to prosecute such claims. Additionally, the manufacture and sale of these products involves the risk of injury to consumers as a result of tampering by unauthorized third parties or product contamination. We carry insurance coverage in the types and amounts that we consider reasonably adequate to cover the risks we face from product liability claims. If insurance coverage is inadequate or unavailable or premium costs continue to rise, we may face additional claims not covered by insurance, and claims that exceed coverage limits or that are not covered could have a material adverse effect on us. In addition, consumer fraud claims, including consumer class action claims regarding product labeling and advertising, are increasingly common as to food and dietary supplement products.Because insurance is generally not available for such claims, these could have a material adverse effect on us. We may experience Lanham Act claims by competitors, and litigation to prosecute such claims. 26 The Lanham Act empowers competitors to file suit regarding any promotional statements that the competitor believes to be false or misleading. If the competitor prevails, it could obtain monetary damages (including potentially treble damages and attorneys’ fees). The court can also order corrective advertising, or even a product recall if the offending claims are found on the product’s packaging and labeling. This could have a material adverse effect on us and on our products’ reputation. Market and Channel Risks Our success is linked to the size and growth rate of the vitamin, mineral and supplement market and an adverse change in the size or growth rate of that market could have a material adverse effect on us. An adverse change in size or growth rate of the vitamin, mineral and supplement market could have a material adverse effect on us. Underlying market conditions are subject to change based on economic conditions, consumer preferences and other factors that are beyond our control, including media attention and scientific research, which may be positive or negative. Because a substantial portion of our sales are to or through health food stores, we are dependent to a large degree upon the success of this channel as well as the success of specific retailers in the channel. Over 75% of our sales are in the United States.In this market, we sell approximately 45% of our products to or through health food stores. Because of this, we are dependent to a large degree upon the success of that channel as well as the success of specific retailers in the channel. There are some large chains of health food stores, such as Whole Foods Market and The Vitamin Shoppe, but many health food stores are individual stores or very small chains. We rely on these health food stores to purchase, market, and sell our products. A fair portion of our success is dependent, to a large degree, on the growth and success of the health and natural foods channel, which is outside our control. There can be no assurance that the health and natural foods channel will be able to grow or prosper as it faces price and service pressure from other channels, including the mass market. There can be no assurance that retailers in the health and natural foods channel, in the aggregate, will respond or continue to respond to our stated loyalty to this channel. We are highly dependent upon consumers’ perception of the safety and quality of our products as well as similar products distributed by other companies in our industry, and adverse publicity and negative public perception regarding particular ingredients or products or our industry in general could limit our ability to increase revenue and grow our business. Decisions about purchasing made by consumers of our products may be affected by adverse publicity or negative public perception regarding particular ingredients or products or our industry in general. This negative public perception may include publicity regarding the legality or quality of particular ingredients or products in general or of other companies or our products or ingredients specifically. Negative public perception may also arise from regulatory investigations, regardless of whether those investigations involve us. We are highly dependent upon consumers’ perception of the safety and quality of our products as well as similar products distributed by other companies. Thus, the mere publication of reports asserting that such products may be harmful could have a material adverse effect on us, regardless of whether these reports are scientifically supported. Publicity related to nutritional supplements may also result in increased regulatory scrutiny of our industry and/or the healthy foods channel. Adverse publicity may have a material adverse effect on our business, financial condition, and results of operations. There can be no assurance of future favorable scientific results and media attention or of the absence of unfavorable or inconsistent findings. 27 We face intense competition from competitors that are larger, more established and that possess greater resources than we do, and if we are unable to compete effectively, we may be unable to maintain sufficient market share to sustain profitability. Numerous manufacturers and retailers compete actively for consumers. There can be no assurance that we will be able to compete in this intensely competitive environment. In addition, nutritional supplements can be purchased in a wide variety of channels of distribution. These channels include mass market retail stores and the Internet. Because these markets generally have low barriers to entry, additional competitors could enter the market at any time. Private label products of our customers also provide competition to our products. Additional national or international companies may seek in the future to enter or to increase their presence in the healthy foods channel or the vitamin, mineral supplement market. Increased competition in either or both could have a material adverse effect on us. The nutritional supplement industry increasingly relies on intellectual property rights and although we seek to ensure that we do not infringe the intellectual property rights of others, there can be no assurance that third parties will not assert intellectual property infringement claims against us, which claims may result in substantial costs and diversion of management and other resources and could have a material adverse effect on our business, financial condition and operating results. Recently it has become more and more common for suppliers and competitors to apply for patents or develop proprietary technologies and processes. We seek to ensure that we do not infringe the intellectual property rights of others, but there can be no assurance that third parties will not assert intellectual property infringement claims against us. These developments could prevent us from offering or supplying competitive products or ingredients in the marketplace. They could also result in litigation or threatened litigation against us related to alleged or actual infringement of third-party rights. If an infringement claim is asserted or litigation is pursued, we may be required to obtain a license of rights, pay royalties on a retrospective or prospective basis or terminate our manufacturing and marketing of our products that are alleged to have infringed. Litigation with respect to such matters could result in substantial costs and diversion of management and other resources and could have a material adverse effect on our business, financial condition and operating results. We may be affected adversely by increased utility and fuel costs. Increasing fuel costs may affect our results of operations adversely in that consumer traffic to health and natural food stores may be reduced and the costs of our sales may increase as we incur fuel costs in connection with our manufacturing operations and the transportation of goods from our warehouse and distribution facilities to health and natural food stores. Also, high oil costs can affect the cost of our raw materials and components and the competitive environment in which we operate may limit our ability to recover higher costs resulting from rising fuel prices. Adverse economic conditions may harm our business. 28 Inflation or other changes in economic conditions that affect demand for nutritional supplements could adversely affect our revenue. Uncertainty about current global economic conditions poses a risk as consumers and businesses may postpone spending in response to tighter credit markets, negative financial news and/or declines in income or asset values, each of which could have a material negative effect on the demand for our products. Other factors that could influence demand include conditions in the residential real estate and mortgage markets, labor and healthcare costs, access to credit, consumer confidence and other macroeconomic factors affecting consumer spending behavior. These and other economic factors could have a material adverse effect on demand for our products and on our financial condition and operating results. Business Strategy and Operational Risks If we are unable to retain key personnel, our ability to manage our business effectively and continue our growth could be negatively impacted. Key management employees include Thomas Tolworthy as the Chief Executive Officer and President, Mark Jaggi as Executive Vice President, Chief Financial Officer and Treasurer, Richard Neuwirth as Executive Vice President, Chief Legal Officer and Secretary, Kathleen Pastor as the Executive Vice President Retail Sales, and Greg Grochoski as Executive Vice President and Chief Science Officer. These key management employees are primarily responsible for our day-to-day operations, and we believe our success depends in part on our ability to retain them and to continue to attract additional qualified individuals to our management team. All key management employees have employment agreements. The loss or limitation of the services of any of our key management employees or the inability to attract additional qualified management personnel could have a material adverse effect on our business, financial condition and results of operations. As a part of our business strategy, we have made and expect to continue to make acquisitions that could disrupt our operations and harm our operating results. An element of our strategy includes expanding our product offerings, gaining shelf-space and gaining access to new skills and other resources through strategic acquisitions when attractive opportunities arise. Acquiring additional businesses and the implementation of other elements of our business strategy are subject to various risks and uncertainties. Some of these factors are within our control and some are outside our control. These risks and uncertainties include, but are not limited to, the following: · any acquisition may result in significant expenditures of cash, stock and/or management resources, · acquired businesses may not perform in accordance with expectations, · we may encounter difficulties and costs with the integration of the acquired businesses, · management’s attention may be diverted from other aspects of our business, · we may face unexpected problems entering geographic and product markets in which we have limited or no direct prior experience, · we may lose key employees of acquired or existing businesses, · we may incur liabilities and claims arising out of acquired businesses, · we may be unable to obtain financing and 29 · we may incur indebtedness or issue additional capital stock which could be dilutive to holders of our common stock. There can be no assurance that, except as described under “Recent Developments” below, attractive acquisition opportunities will be available to us, that we will be able to obtain financing (on acceptable terms or at all) for or otherwise consummate any acquisitions, including those described below, or that any acquisitions which are consummated will prove to be successful. There can be no assurance that we can successfully execute all aspects of our business strategy. Because we depend on outside suppliers with whom we may not have long-term agreements for raw materials, we may be unable to obtain adequate supplies of raw materials for our products at favorable prices or at all, which could result in product shortages and back orders for our products, with a resulting loss of net sales and profitability. We acquire all of our raw materials for the manufacture of our products from third-party suppliers. We also rely on third-party co-packers for some of our products. We have selective agreements for the continued supply of these materials and products. A number of our products contain one or more ingredients that may only be available from a single source or supplier. Any of our suppliers could discontinue selling to us at any time. Our suppliers or government regulators may interpret new regulations (including GMP regulations) in such a way as to cause a disruption in our supply chain as these parties undertake increased scrutiny of raw materials and components of raw materials and products, causing certain suppliers or us to discontinue, change or suspend the sale of certain ingredients or components. Although we believe that we could establish alternate sources for most of these materials, any delay in locating and establishing relationships with other sources could result in product shortages and back orders for the products, with a resulting loss of net sales and profitability. We are also subject to delays associated with raw materials. These can be caused by conditions not within our control, including: · weather, · crop conditions, · transportation interruptions, · strikes by supplier employees and · natural disasters or other catastrophic events. These factors could result in a delay in or disruption of the supply of certain raw materials. Any significant delay in or disruption of the supply of raw materials could have a material adverse effect upon us. Our success is dependent on the accuracy, reliability, and proper use of sophisticated and dependable information processing systems and management information technology and any interruption in these systems could have a material adverse effect on our business, financial condition and results of operations. 30 Our success is dependent on the accuracy, reliability and proper use of sophisticated and dependable information processing systems and management information technology. Our information technology systems are designed and selected in order to facilitate order entry and customer billing, maintain customer records, accurately track purchases and incentive payments, manage accounting, finance and manufacturing operations, generate reports, and provide customer service and technical support. Any interruption in these systems could have a material adverse effect on our business, financial condition and results of operations. Like other companies, our information technology systems may be vulnerable to a variety of interruptions due to events beyond our control, including, but not limited to, natural disasters, terrorist attacks, telecommunications failures, computer viruses, hackers, and other security issues. We have technology security initiatives and disaster recovery plans in place or in process to mitigate our risk to these vulnerabilities, but these measures may not be adequate. Because we manufacture approximately 85% of our products, we are dependent upon the uninterrupted and efficient operation of our single manufacturing facility, which is subject to power failures, the breakdown, failure or substandard performance of equipment, the improper installation or operation of equipment, natural or other disasters and the need to comply with the requirements or directives of government agencies, including the FDA. We are dependent upon the uninterrupted and efficient operation of our manufacturing facility in American Fork, Utah. Those operations are subject to power failures, the breakdown, failure or substandard performance of equipment, the improper installation or operation of equipment, natural or other disasters and the need to comply with the requirements or directives of government agencies, including the FDA. There can be no assurance that the occurrence of these or any other operational problems at our facility would not have a material adverse effect on our business, financial condition and results of operations. We may become a party to lawsuits that arise in the ordinary course of business in the future. We may become a party to lawsuits that arise in the ordinary course of business in the future. The possibility of such litigation, and its timing, is in large part outside our control. It is possible that future litigation could arise that could have material adverse effects on us. If we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial results or prevent fraud, which could harm our business reputation and cause our stock price to decline. Effective internal controls are necessary for us to provide reliable financial reports and prevent fraud. Any failure to implement required new or improved controls, or difficulties encountered in their implementation, could harm our operating results or cause us to fail to meet our reporting obligations. Inadequate internal controls could also cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of our stock. If our goodwill or intangible assets become impaired we may be required to record a significant charge to earnings. 31 Under generally accepted accounting principles, we review our amortizable intangible assets for impairment when events or changes in circumstances indicate the carrying value may not be recoverable. Goodwill and indefinite-lived intangible assets are tested for impairment at least annually. Factors that may indicate that the carrying value of our goodwill or intangible assets may not be recoverable include a decline in stock price and market capitalization, reduced future cash flow estimates and slower growth rates in our industry. Our results of operations may be materially impacted if we are required to record a significant charge due to an impairment of our goodwill or intangible assets. We may need additional capital in the future to finance our operations and to execute our business strategy of growing through acquisitions, which we may not be able to raise or it may only be available on terms unfavorable to us and or our stockholders. This may result in our inability to fund our working capital requirements and harm our operational results. We believe that current cash on hand and the other sources of liquidity will be sufficient enough to fund our operations in the ordinary course of business through fiscal 2015. However, if we experience extraordinary expenses or other events beyond our control, or if we execute our acquisition strategy, we will need to raise additional funds to execute our strategy and to continue our operations. Additional financing might not be available on terms favorable to us, or at all. If adequate funds were not available or were not available on acceptable terms, our ability to fund our operations, take advantage of unanticipated opportunities, develop or enhance our business or otherwise respond to competitive pressures would be significantly limited. Changes in accounting standards, especially those that relate to management estimates and assumptions, are unpredictable and may materially impact how we report and record our financial condition. Our accounting policies and methods are fundamental to how we record and report our financial condition and results of operations. Some of these policies require use of estimates and assumptions that may affect the value of our assets or liabilities and financial results and are critical because they require management to make difficult, subjective and complex judgments about matters that are inherently uncertain. From time to time the Financial Accounting Standards Board (“FASB”) and the SEC change the financial accounting and reporting standards that govern the preparation of our financial statements. In addition, accounting standard setters and those who interpret the accounting standards (such as the FASB, the SEC, banking regulators and our outside auditors) may change or even reverse their previous interpretations or positions on how these standards should be applied. These changes can be hard to predict and can materially impact how we record and report our financial condition and results of operations. In some cases, we could be required to apply a new or revised standard retroactively, resulting in our restating prior period financial statements. We are an “emerging growth company” under the JOBS Act of 2012, and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. 32 We are an “emerging growth company,” as defined in the JOBS Act, and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. In addition, Section 107 of the JOBS Act also provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act of 1933, as amended (the “Securities Act”) for complying with new or revised accounting standards. In other words, an “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We are choosing to take advantage of the extended transition period for complying with new or revised accounting standards.As a result, our financial statements may not be comparable to those of companies that comply with public company effective dates. We will remain an “emerging growth company” for up to five years, although we will lose that status sooner if our revenues exceed $1 billion, if we issue more than $1 billion in non-convertible debt in a three year period, or if the market value of our common stock that is held by non-affiliates exceeds $700 million. THI’s financials had a qualified opinion. Prior to the recapitalization that occurred immediately prior to the IS Merger, THI and its subsidiaries had significant obligations for borrowed money that these companies did not have the ability to service on a current basis.Accordingly, THI’s accountants’ audit report contained a “going concern” exception.Although THI and its subsidiaries restructured this debt, there can be no assurance that future operations will generate enough cash flow to allow THI to meet its obligations in the ordinary course of business. Risks Relating To Our Common Stock Our common stock currently has no trading volume and holders of our securities may not be able to sell quickly any significant number of shares. Our common stock is quoted on the OTCPK. There has been no trading volume of our common stock. Because of this, holders of our securities may not be able to sell quickly any significant number of such shares, and any attempted sale of a large number of our shares will likely have a material adverse impact on the price of our common stock. When a limited number of shares begin trading, the price per share is subject to volatility and may be subject to rapid price swings in the future. The Company plans to make application to be traded on the OTCQB, although there can be no assurance that the Company’s stock will be admitted to trading on the OTCQB. 33 Because the trading price of our common stock is below $5.00 per share it is deemed a low-priced “Penny” stock and an investment in our common stock should be considered high risk and subject to marketability restrictions. Since our common stock is a penny stock, as defined in Rule 3a51-1 under the Securities Exchange Act, it will be more difficult for investors to liquidate their investment even if and when a market develops for the common stock. Since the trading price of the common stock is below $5.00 per share, trading in the common stock will be subject to the penny stock rules of the Exchange Act specified in rules 15g-1 through 15g-10. Those rules require broker-dealers, before effecting transactions in any penny stock, to: · Deliver to the customer, and obtain a written receipt for, a disclosure document; · Disclose certain price information about the stock; · Disclose the amount of compensation received by the broker-dealer or any associated person of the broker-dealer; · Send monthly statements to customers with market and price information about the penny stock; and · In some circumstances, approve the purchaser’s account under certain standards and deliver written statements to the customer with information specified in the rules. Consequently, the penny stock rules may restrict the ability or willingness of broker-dealers to sell the common stock and may affect the ability of holders to sell their common stock in the secondary market and the price at which such holders can sell any such securities. These additional procedures could also limit our ability to raise additional capital in the future. We have the ability to issue additional shares of our common stock and shares of preferred stock without asking for stockholder approval, which could cause your investment to be diluted. Our Articles of Incorporation authorizes the Board of Directors to issue up to 5,000,000,000 shares of common stock and 10,000,000 shares of preferred stock.The power of the Board of Directors to issue shares of common stock, preferred stock or warrants or options to purchase shares of common stock or preferred stock is generally not subject to shareholder approval.Accordingly, any additional issuance of our common stock, or preferred stock that may be convertible into common stock, may have the effect of diluting one’s investment. FINRA sales practice requirements may also limit a stockholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. 34 If we are admitted to trading on the OTCQB and fail to remain current on our reporting requirements with the SEC, we could be removed from the OTCQB, which would limit the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. Companies trading on the OTCQB, generally must be reporting issuers under Section 12 of the Exchange Act and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTCQB.More specifically, FINRA has enacted Rule 6530, which determines eligibility of issuers quoted on the OTCQB by requiring an issuer to be current in its filings with the Commission.Pursuant to Rule 6530(e), if we file our reports late with the Commission three times in a two-year period or our securities are removed from the OTCQB for failure to timely file twice in a two-year period, then we will be ineligible for quotation on the OTCQB.As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market.As of the date of this filing, we have no late filings reported by FINRA. Our internal controls may be inadequate, which could cause our financial reporting to be unreliable and lead to misinformation being disseminated to the public. Our management is responsible for establishing and maintaining adequate internal control over financial reporting. As defined in Exchange Act Rule 13a-15(f), internal control over financial reporting is a process designed by, or under the supervision of, the principal executive and principal financial officer and effected by the board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: (i) pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are Being made only in accordance with authorizations of management and directors of the Company, and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. We have a limited number of personnel that are required to perform various roles and duties. These individuals developed our internal control procedures and are responsible for monitoring and ensuring compliance with those procedures. As a result, our internal controls may be inadequate or ineffective, which could cause our financial reporting to be unreliable and lead to misinformation being disseminated to the public. Investors relying upon this misinformation may make an uninformed investment decision. Concentrated Ownership.An excess of a majority of our outstanding voting securities are held by one individual and that individual can elect all directors who in turn elect all officers, without the votes of any other stockholders. 35 Our Chief Executive Officer owns 59.49% of our outstanding voting securities and, accordingly, has effective control of us and may have effective control of us for the near and long term future. Votes of other stockholders can have little effect when we are managed by our Board of Directors and operated through our officers, all of whom can be elected by one individual. We do not expect to pay dividends in the near future. We do not expect to declare or pay any dividends on our common stock in the foreseeable future. The declaration and payment in the future of any cash or stock dividends on the common stock will be at the discretion of our Board of Directors and will depend upon a variety of factors, including our ability to service our outstanding indebtedness, if any, and to pay dividends on securities ranking senior to the common stock, our future earnings, if any, capital requirements, financial condition and such other factors as our Board of Directors may consider to be relevant from time to time.Our earnings, if any, are expected to be retained for use in expanding our business. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION You should read the following discussion and analysis of our financial condition and results of operations together with our consolidated financial statements and the related notes and other financial information included elsewhere in this report. Some of the information contained in this discussion and analysis or set forth elsewhere in this report, including information with respect to our plans and strategy for our business, includes forward-looking statements that involve risks and uncertainties as described under the heading “Forward-Looking Statements” elsewhere in this report. You should review the “Risk Factors” section of this report for a discussion of important factors that could cause actual results to differ materially from the results described in or implied by the forward-looking statements contained in the following discussion and analysis. All references to “we,” “us,” “our” and “THI” in the following financial discussion and analysis refer solely to THI. THI became the wholly-owned subsidiary of TCC upon the closing of a merger (the “IS Merger”) pursuant to which a wholly-owned subsidiary of TCC formed solely for the purpose of the IS Merger merged with and into THI. TCC became the wholly-owned subsidiary of the Company upon the closing of a merger (the “Merger”) pursuant to which a wholly-owned subsidiary of the Company formed solely for the purpose of the Merger merged with and into TCC.The IS Merger is accounted for as a reverse merger and recapitalization, with THI as the accounting acquirer and TCC as the accounting acquired company for financial reporting purposes. The Merger is accounted for as a reverse merger and recapitalization, with TCC as the accounting acquirer and the Company as the accounting acquired company for financial reporting purposes. As a result, the assets and liabilities and the operations that will be reflected in the historical financial statements prior to the IS Merger will be those of THI and will be recorded at the historical cost basis of THI, and the consolidated financial statements of the Company after completion of the Merger will include the assets and liabilities of the Company, TCC and THI, and the operations of the combined enterprise of the Company, TCC and THI from and after the closing date of the Merger. This Management’s Discussion and Analysis is intended to provide additional understanding about the Company and its planned operations as a manufacturer and retailer of nutritional supplements and other natural products. 36 OVERVIEW AND OUTLOOK Background On September 4, 2014, the Company entered into an Agreement and Plan of Merger (as amended by the First Amendment to Agreement and Plan of Merger dated September 16, 2014) contemplating a reverse triangular merger for the acquisition of 100% of ownership of TCC. Effective September 16, 2014, the Company completed the acquisition of TCC. As a result of acquiring TCC, our entire operations are currently based upon the operations of the entities acquired. Our Operations We are an integrated manufacturer, marketer, distributor and retailer of branded nutritional supplements and other natural products sold to and through domestic health and natural food stores, mass market retailers, specialty stores and websites. Internationally, we market and distribute branded nutritional supplements and other natural products to and through health and natural product distributors and retailers. We also offer contract manufacturing services and private label products to third parties. An integral part of our core business strategy is to acquire, integrate and operate businesses in the natural products industry that manufacture, market and distribute branded nutritional supplements. We believe that the consolidation and integration of these acquired businesses provides ongoing financial synergies through increased scale and market penetration, as well as strengthened customer relationships. We manufacture and sell nutritional products, including primarily a full line of nutritional supplements under the Twinlab® brand (including the Twinlab® Fuel family of sports nutrition products). We also manufacture and sell diet and energy products under the Metabolife® brand name, a line of products that promote joint health under the Trigosamine® brand name, and a full line of herbal teas under the Alvita® brand name. We also perform contract manufacturing services for third parties.Our contract manufacturing business involves the manufacture of custom products to the specifications of a customer who requires a large quantity of finished product.We do not market these products – we simply manufacture them and deliver them to the customer who then in-turn markets and sells the products to the retailer or end user under their own brand name. We manufacture and/or distribute one of the broadest branded product lines in the industry with approximately 850 SKUs, including approximately 250 SKUs sold internationally. We believe that as a result of our emphasis on innovation, quality, loyalty, education and customer service, our brands are widely recognized in health and natural food stores and among their customers. Recent Developments Twinlab Note Conversions into Equity On May 1, 2014, Twinlab Corporation borrowed $3,000,000 from an individual who is a related party, evidenced by an unsecured convertible promissory note due on January 31, 2015. The interest rate was 10% per annum. On September 5, 2014, Twinlab Corporation entered into an assignment, assumption and conversion agreement with the individual to convert this debt. On September 5, 2014, the note was converted into 1,477,833 shares of TCC common stock.Accrued interest on the note will be paid to the payee in cash. 37 On August 15, 2014, Twinlab Corporation borrowed $3,200,000 from an individual who is a related party, evidenced by an unsecured convertible promissory note due on January 31, 2015. The interest rate was 10% per annum. On September 5, 2014, Twinlab Corporation entered intoa conversion agreement with the individual to convert this debt. On September 5, 2014, the note and accrued interest thereon were converted into 4,210,526 shares of TCC common stock. On September 3, 2014, Twinlab Corporation borrowed $2,800,000 from an individual who is a related party, evidenced by an unsecured convertible promissory note due on January 31, 2015.The interest rate was 10% per annum. In connection with such loan, TCC issued to the individual a warrant to acquire 5,592,105 shares of TCC common stock at a purchase price of $.76 per share, which warrant was assumed by the Company in connection with the Merger. On September 5, 2014, Twinlab Corporation entered into a conversion agreement with the individual to convert this debt. On September­ 5, 2014, the note and accrued interest thereon were converted into 3,684,211 shares of TCC common stock. Issuance of Twinlab Holdings Preferred Stock/Debt Exchange On July 30, 2014, THI amended its articles of incorporation and authorized and designated preferences for its Series A and Series B Preferred stock. THI authorized 3,000 shares of Series A preferred stock and 7,000 shares of Series B preferred stock. Shares of Series B preferred stock accrue dividends at a rate of 5% of the base amount per share and have no voting power. The Series B preferred stock may be redeemed at the option of THI at a price equal to the base amount plus any accrued dividends. On July 31, 2014, THI entered into a “Debt Repayment Agreement” with a related party pursuant to which the related party exchanged debt totaling approximately $90 million in consideration of (i) the issuance by THI to such party of 7,000 shares of Series B cumulative preferred stock and THI’s undertaking to pay such party $4,900,000 per year in structured monthly payments for 3 years provided that such payment obligations will terminate at such earlier time as the trailing ninety day volume weighted average closing sales price of Twinlab Consolidated Holdings, Inc. on all domestic securities exchanges on which it is listed equals or exceeds $5.06 per share. On July 31, 2014, THI issued 500 additional shares of 2011 Series A cumulative preferred stock in exchange for undeclared and unpaid dividends and the surrender of the warrants rights associated with this class of stock. Issuance of TCC Preferred Stock On September 3, 2014, TCC amended its certificate of incorporation to authorize 10,000 shares of preferred stock and authorized the issuance of one share of Series A Redeemable Preferred Stock. Thomas Tolworthy, an individual who is a related party, purchased this share of Series A Redeemable Preferred Stock from TCC for $200,000.In connection therewith, Mr. Tolworthyagreed to surrender 65,306,102 shares of common stock of TCC to the Company at the direction of the Board of TCC, such shares to be used for proper corporate purposes, including the funding of employee incentive plans, acquisitions and as otherwise determined by the Board.The Series A Redeemable Preferred Stock does not vote and on the fifth anniversary of the issue date TCC is required to redeem such outstanding share for the purchase price of $200,000. 38 Change of Name On August 27, 2014, Idea Sphere Inc. amended its articles of incorporation and changed its name to Twinlab Holdings, Inc. IS Merger On August 7, 2014, TCC Merger Company, Inc., a wholly-owned subsidiary of TCC, merged with and into THI in a private transaction in which 43,542,955 TCC common shares were exchanged for the total outstanding common and preferred shares of THI.As a result of this merger, TCC became the parent of THI and its subsidiaries. Merger On September 16, 2014, the Company completed the Merger, pursuant to the Merger Agreement, by and among the Company, Sub Co and TCC, whereby TCC became a wholly-owned subsidiary of the Company.Upon completion of the Merger, all holders of shares of TCC common stock received, for each one share of TCC common stock held by them, one share of the Company’s common stock and the holder of one share of TCC preferred stock received 26,870,132 shares of the Company’s common stock. Working Capital Facility On August 7, 2014 and on September 16, 2014, contemporaneously with the IS Merger and the Merger, respectively, Twinlab entered intoamendments of its revolving credit facility with Fifth Third Bank,which has a credit limit of $15 million dollars, primarily for the purpose of obtaining the banks's consent to such mergers.The line of credit is secured by all assets of the Company and its subsidiaries.Each parent company of Twinlab Corporation, including the Company, TCC and THI, and its sister company ISI Brands, Inc., has guaranteed Twinlab’s obligations under the line of credit.TCC obtained all necessary consents from its lender in order to consummate the Merger. Sale Lease Back On August 21, 2014, TCC entered into an agreement with Essex Capital Corporation, a related party, for a sale leaseback of equipment in the amount of $2,200,000 replacing a lease on the same equipment with a balance of $1,210,295. Purchase of Option Agreement In September 2014, TCC entered into an option agreement ("Option No. 1") that gives TCC an exclusive option to purchase 100% of the equity of a marketer and distributor of nutritional products (“Target No. 1”) on certain agreed upon terms.TCC paid $2,000,000 to acquire Option No. 1.Option No. 1 can be exercised on or before July 13, 2015.As an option, the Company will have the right, but not the obligation, to acquire the equity of Target No. 1 for a purchase price of $37,000,000, payable in cash at the closing of the acquisition without reduction for the option purchase price.At present none of the Company, TCC or any other subsidiary of the Company has sufficient funds necessary to close on the acquisition of the equity of Target No. 1, if it were to exercise Option No. 1.The Company believes that it and TCC will be able to raise the necessary funds to exercise Option No. 1 on a timely basis, although there can be no assurance that the Company and TCC will be successful. 39 Purchase of Option Agreement In September 2014, TCC entered into an option agreement (“Option No. 2”) that gives TCC an exclusive option to purchase substantially all of the assets and assume certain operating liabilities of a manufacturer of nutritional products on certain agreed upon terms (“Target No. 2”).TCC agreed to pay $350,000 to acquire Option No. 2, which is payable on or before September 27, 2014.Option No. 2 can be exercised on or before December 13, 2014.As an option, TCC has the right, but not the obligation, to acquire the assets of Target No. 2, for a purchase price of $10,500,000,payable in cash at the closing of the acquisition.The purchase price for the assets of Target No. 2 would not be reduced by the option purchase price.If the Company does not exercise Option No. 2 within the exercise period, it will pay the grantor break-up fees of approximately $400,000.At present none of the Company, TCC or any other subsidiary of the Company has sufficient funds necessary to close on the acquisition of the assets of Target No. 2, if it were to exercise the option.The Company believes that it andTCC will be able to raise the necessary funds to exercise Option No. 2 on a timely basis, although there can be no assurance that the Company and TCC will be successful. Critical Accounting Policies and Estimates This discussion and analysis of our financial condition and results of operations are based on our consolidated financial statements, which we have prepared in accordance with the U.S. generally accepted accounting principles generally accpeted in the United States of America. The preparation of our financial statements required us to make estimates and assumptions that affected the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of net sales and expenses during the reported periods. Significant estimates included values and lives assigned to acquired intangible assets, reserves for customer returns and allowances, uncollectible accounts receivable, valuation adjustments for slow moving, obsolete and/or damaged inventory and valuation and recoverability of long-lived assets. Actual results may differ from these estimates. Our critical accounting policies and estimates include the following: Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Actual results could differ from those estimates. Significant management estimates include those with respect to returns and allowances, allowance for doubtful accounts, reserve for inventory obsolescence and recoverability of long-lived assets. Revenue Recognition Revenue from product sales, net of estimated returns and allowances, is recognized when evidence of an arrangement is in place, related prices are fixed and determinable, contractual obligations have been satisfied, title and risk of loss have been transferred to the customer and collection of the resulting receivable is reasonably assured. Shipping terms are generally freight on board (“FOB”) shipping point. 40 Accounts Receivable and Allowances Substantially all of THI’s accounts receivable are from distributors or mass market customers. THI grants credit to customers and generally does not require collateral or other security. THI performs credit evaluations of its customers and provides for expected claims, related to promotional items; customer discounts; shipping shortages; and damages, and doubtful accounts based upon historical bad debt and claims experience. These allowances approximated $1,826,000 and $2,039,000 as of December 31, 2013 and 2012. THI sells predominately in the North American and European markets, with international sales transacted in U.S. Dollars. Inventories Inventories are stated at the lower of cost or market. Costs are determined using the weighted average cost method. Impairment of Long-Lived Assets Long-lived assets, including intangible assets subject to amortization, are reviewed for impairment when changes in circumstances indicate that the carrying amount of the asset may not be recoverable. If the carrying amount of the asset exceeds the expected undiscounted cash flows of the asset, an impairment charge is recognized equal to the amount by which the carrying amount exceeds fair value. The testing of these intangibles under established guidelines for impairment requires significant use of judgment and assumptions. Changes in forecasted operations and other assumptions could materially affect the estimated fair values. Changes in business conditions could potentially require adjustments to these asset valuations. For additional information on our accounting policies, see Note 2 of the accompanying Consolidated Financial Statements. Recent Accounting Pronouncements In April 2014, FASB issued ASU No. 2014-08, "Presentation of Financial Statements (Topic 205) and Property, Plant and Equipment (Topic 360)." ASU No. 2014-08 amends the requirements for reporting discontinued operations and requires additional disclosures about discontinued operations. Under the new guidance, only disposals representing a strategic shift in operations or that have a major effect on the Company's operations and financial results should be presented as discontinued operations. This new accounting guidance is effective for the Company’s fiscal year ending December 31, 2015, and may be applied retrospectively. We are currently evaluating the potential impact of adopting this guidance on our consolidated financial statements. In May 2014, the FASB issued ASU No. 2014-09, “Revenue from Contracts with Customers.” This amended guidance will enhance the comparability of revenue recognition practices and will be applied to all contracts with customers. Expanded disclosures related to the nature, amount, timing, and uncertainty of revenue that is recognized are requirements under the amended guidance. This guidance will be effective for the Company’s fiscal year ending December 31, 2017 and may be applied retrospectively. We are currently evaluating the potential impact if any of adopting this guidance on our consolidated financial statements. 41 RESULTS OF OPERATIONS (All Dollar Amounts in Thousands) As a result of our recent acquisition and change in the business and operations, a discussion of the past financial results of the Company is not pertinent and the financial results of TCC, the accounting acquirer, are considered the financial results of the Company on a going-forward basis. Comparison of Six Months Ended June 30, 2014 and 2013 The following table summarizes our results of operations for the six months ended June 30, 2014 and 2013, together with the changes in those items in dollars and as a percentage: Six months ended June 30, Dollar change % change Net sales $ $ $ ) % Cost of sales % Gross profit ) % Selling, general and administrative ) % Loss from operations ) ) ) % Interest and other expense, net ) ) ) % Loss before provision for income taxes ) ) ) % Provision for income taxes ) ) (6 ) % Net loss $ ) $ ) $ ) % Net Sales.Net sales decreased by $3,548, or 9.4%, to $34,147 for the six months ended June 30, 2014 from $37,695 for the six months ended June 30, 2013. The decrease in net sales was primarily related to our inability to process orders on a timely basis due to operating cash constraints. Gross Profit.Gross profit decreased by $3,792, or 31.4%, to $8,301 for the six months ended June 30, 2014 from $12,093 for the six months ended June 30, 2013. This decrease in gross profit was primarily attributable to the net sales volume decline and a change in the product mix toward lower margin items. Selling, General and Administrative.Selling, general and administrative expenses decreased by $1,040, or 8.0%, to $11,902, for the six months ended June 30, 2014 from $12,942 for the six months ended June 30, 2013. This decrease in selling, general and administrative expenses was primarily attributable to lower advertising expenses. Interest and Other Expense, Net.Net interest and other expense was $2,716 for the six months ended June 30, 2014 and $1,879 for the six months ended June 30, 2013.This increase was a result of a gain on sales of securities in 2013 that offset interest expense in 2013. 42 Comparison of Years Ended December 31, 2013 and 2012 The following table summarizes our results of operations for the years ended December 31, 2013 and 2012, together with the changes in those items in dollars and as a percentage: Years ended December 31, Dollar change % change Net sales $ $ $ ) % Cost of sales ) % Gross profit ) % Selling, general and administrative ) % Income from operations ) % Interest and other expense, net ) ) % Loss before provision for income taxes ) ) % Provision for income taxes ) ) ) % Net loss ) ) % Net Sales.Net sales decreased by $8,006, or 9.5%, to $76,230 for fiscal 2013 from $84,236 for fiscal 2012. The decrease in net sales was primarily related to the exiting of unprofitable customers in the Food, Drug and Mass (FDM) channel, and lower order fill rates due to a continued working capital deficiency. Gross Profit.Gross profit decreased by $2,329, or 9%, to $23,583 for fiscal 2013 from $25,912 for fiscal 2012. This decrease in gross profit was primarily attributable to changes in product mix and decreases in overall volume, offset partially by certain improvements in exiting unprofitable customers. Selling, General and Administrative.Selling, general and administrative expenses decreased by $669, or 2.8%, to $23,391 for fiscal 2013 from $24,060 for fiscal 2012. This decrease in selling, general and administrative expenses was primarily attributable to the realization of efficiencies in the finance and sales departments as well as lower shipping costs. Interest and Other Expense, Net.Net interest and other expense was $2,641 for fiscal 2013 and $4,714 for fiscal 2012 and primarily consisted of interest on term and shareholder loans and the sale of a product line in 2013. Liquidity and Capital Resources As of June 30, 2014, we had cash of $315. As of December 31, 2013, we had cash of $300. Net cash provided by/(used in) operating activities was $3,897 and ($5,987) for the years ended December 31, 2013 and 2012, respectively. The following table summarizes total current assets, liabilities and working capital at June 30, 2014, compared to December 31, 2013. 43 June 30, 2014 December 31, 2013 Increase/(Decrease) Current Assets $ $ $ ) Current Liabilities $ $ $ Our primary source of operating cash has been from trade receivables and payables management as well as changes in inventory stocking levels and related party loans, which have been converted into equity, see “Recent Developments.” Management believes current levels of liquidity are sufficient for current operations, but additional capital will be needed to execute the business plan, which includes an acquisition strategy, buying more inventory and other operational expenses. There can be no assurance that such capital will be available on acceptable terms or at all. Sources of Liquidity Since December 31, 2013 we have raised an aggregate of approximately $9,000 to fund our operations, all of which was received from our issuance to related parties of convertible notes which were subsequently converted into equity (see “Recent Developments”). Cash Flows The following provides information regarding our cash flows for the years ended December 31, 2013 and 2012, and the six months ended June 30, 2014 and 2013: Years ended December 31, Six months ended June 30, Net cash provided by (used in) operating activities $ $ ) $ ) $ ) Net cash provided by investing activities $ $ $ ) $ Net cash provided by (used in) financing activities $ ) $ $ $ ) Net increase/(decrease) in Cash $ $ ) $
